COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00507-CR


EX PARTE PHRORY
MORAN GAMBLE




                                    ------------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION1
                                    ------------

      Appellant Phrory Moran Gamble attempts to appeal the October 25, 2011

denial of his motion to recuse the Honorable Judge George Gallagher from

presiding over the evidentiary hearing on his habeas corpus application filed

pursuant to article 11.07 of the code of criminal procedure.       See Ex parte

Sinegar, 324 S.W.3d 578, 581 (Tex. Crim. App. 2010) (holding that rule of civil

procedure 18a applies in habeas proceedings that occur before the trial court).


      1
       See Tex. R. App. P. 47.4.
      On November 14, 2011, we sent Gamble a letter stating our concern that

we lacked jurisdiction over the appeal because he did not appear to be appealing

from a judgment or other appealable order. See McKown v. State, 915 S.W.2d
160, 161 (Tex. App.—Fort Worth 1996, no pet.) (“We do not have jurisdiction to

review interlocutory orders unless that jurisdiction has been expressly granted to

us by law.”); see also Tex. R. Civ. P. 18a(j)(1)(A) (“An order denying a motion to

recuse may be reviewed only for abuse of discretion on appeal from the final

judgment.” (emphasis added)).

      We instructed Gamble or any party desiring to continue the appeal to file a

response by November 28, 2011, showing grounds for continuing the appeal or

the appeal would be dismissed. See Tex. R. App. P. 44.3. Gamble filed a

response, but it does not show grounds for continuing the appeal. Therefore, we

dismiss the appeal. See Tex. R. App. P. 43.2(f).



                                                   PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 22, 2011




                                        2